PER CURIAM.
This is an appeal from a decree of the lower court validating $3,000,000 of Parking Facilities Revenue Bonds proposed to be issued by the City of Miami to acquire property and construct thereon two parking garages and to pay for additional parking sites and on-street 'parking meters. We find no error in the decree of validation.
The appellant’s contentions respecting the invalidity of certain provisions of the enabling ordinance under § 6 of Article IX of the Florida Constitution, F.S.A. are disposed of adversely to its contention by the decisions of this court in Welker v. State, Fla.1957, 93 So.2d 591, and State v. City of Coral Gables, Fla.1954, 73 So.2d 48.
The attack made on the ordinance as an unlawful delegation of power to the parking consultants must be held to be without merit under the authority of State v. Inter-American Center Authority, Fla.1955, 84 So.2d 9.
The question posed by the appellants as to the authority of the City to regulate parking in view of the provisions of the Home Rule Charter of Dade County, is also without merit. See State v. City of North Miami Beach, Fla.1959, 108 So.2d 764.
Affirmed.
THOMAS, C. J., ROBERTS, THORNAL and O’CONNELL, JJ., and WHITE, Circuit Judge, concur.